Order entered January 13, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00519-CV

                     IN THE INTEREST OF S.V. AND S.V., CHILDREN


                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-11968

                                          ORDER
       Before the Court is appellee’s January 12, 2017 motion to extend time to file appellee’s

brief. Appellee’s motion is GRANTED to the extent that appellee’s brief shall be filed by

February 13, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE